DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it should be noted that the claims set forth a “safety post” that has an expressed intended use of “configured to mount the upright structural element to a permanent stanchion”.  Thus, the claims are drawn solely to the subcombination of the safety post and the permanent stanchion is not an element of the claim.  However, the claim then seeks to define the safety post based on comparison to the permanent stanchion (e.g., see at least claims 1 and 11), as well as recite positive interaction with the permanent stanchion (e.g. see at least claims 2, 3, 5, 6, and 17).  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed.    However, Applicants should take note that the positive inclusion of what had been previously only inferentially referred to clearly creates the ambiguity as indicated above with regard to what actually is being required by the claims. Moreover, if the permanent stanchion is not an element of the safety post, how can details of such permanent stanchion constitute a limitation of the safety post? This issue also occurs in claim 15, which positively recites the “temporary lateral guardrails” despite being initially referred to as intended use in the preamble of claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin (US Patent Application Publication 2012/0080655).

As to Claim 1, Coffin discloses a temporary safety post for use with one or more temporary lateral guardrails, the temporary upright post comprising:
an upright structural element (80);
one or more rail supports (86/87) configured to hold the temporary lateral guardrails (74) to the upright structural element;
a mounting system (Fig 9) configured to mount the upright structural element to a permanent stanchion (124) of a permanent railing system with the temporary safety post in a mounted/use position, wherein in use the temporary safety post is temporarily mountable to the permanent stanchion to support the temporary lateral guardrails for worker safety during construction before the permanent railing system is installed, and then the temporary lateral guardrails and the temporary safety post are selectively removeable and replaceable with the permanent railing system.

As to Claim 2, Coffin discloses the temporary safety post of Claim 1, wherein the mounting system includes a longitudinal bore (120) in a lower portion of the temporary safety post that removably receives the permanent stanchion (Fig 9).

As to Claim 3, Coffin discloses the temporary safety post of Claim 2, wherein the longitudinal bore of the temporary safety post removably receives the permanent stanchion with a slightly loose fit in a telescopic overlapping arrangement (Fig 9).

As to Claim 4, Coffin discloses the temporary safety post of Claim 2, wherein the upright structural element is tubular and the longitudinal bore of the mounting system extends end-to-end all the way through the tubular upright structural element (Fig 9).

As to Claim 5, Coffin discloses the temporary safety post of Claim 2, wherein the mounting system further includes a mechanical securement (130) that is repositionable between a securing position holding the upright structural element to the permanent stanchion in the mounting/use position and a disengaged position free from contact with the permanent stanchion so that the upright structural element can be removed from the permanent stanchion.
As to Claim 6, Coffin discloses the temporary safety post of Claim 1, wherein the mounting system further includes a mechanical securement (130) that is repositionable between a securing position holding the upright structural element to the permanent stanchion in the mounting/use position and a disengaged position free from contact with the permanent stanchion so that the upright structural element can be removed from the permanent stanchion ().

As to Claim 7, Coffin discloses the temporary safety post of Claim 6, wherein the mechanical securement includes at least one linearly movable fastener (130) that is linearly repositionable between the securing and disengaged positions.

As to Claim 16, Coffin discloses a temporary railing system including the temporary safety post and the temporary lateral guardrails of Claim 1 (Fig 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Ellsworth (US Patent 6,540,196).

Coffin discloses the temporary safety post significantly as claimed, but does not disclose wherein the linearly movable fastener is a threaded bolt and the mounting system further includes at least one threaded opening in the upright structural element through which the threaded bolt extends; wherein the mounting system further includes a vertical series of openings in the temporary safety post, each configured to operably receive the mechanical securement, wherein a user can select one of the openings to insert the mechanical securement based on the permanent stanchion to be mounted to; and wherein the mounting system further includes multiple of the mechanical securements and multiple of the openings in the temporary safety post, with at least two of the openings formed in adjacent sides of the temporary safety post, and with the two mechanical securements receivable in the two openings of the adjacent sides so that the two mechanical securements are perpendicular in the securing position; further comprising a raised-position support assembly including a support bearing that is repositionable between a supporting position supporting the temporary safety post in an elevated position on the permanent stanchion and a disengaged position free from contact with the permanent stanchion so that the temporary safety post can be lowered to the mounting/use position, wherein in use the temporary safety post is repositionable to the supporting position for worker safety during construction without removing the temporary safety post from the permanent stanchion; wherein the support bearing includes at least one linearly movable fastener (47) that is linearly repositionable between the supporting and disengaged positions.
Ellsworth teaches a similar tubular post (16) to be fitted onto a base member (30), each having openings (32/34) on adjacent sides through which threaded fasteners extend (Fig 2) to couple the tube onto the post (Col 3, Line 15-31) and a support bearing (upper threaded member as shown in Fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the post of Coffin to have the multiple openings on adjacent sides and threaded fasteners and a support bearing extending therethrough to strengthen the coupling of the post to the base by multiple factors of safety.
Examiner further takes Official notice that it is well known within the art to provide threaded openings in a post to secure a transverse fastener thereto.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling of the post to the base via the threaded member such that the threaded members are threaded directly to the post/base members to eliminate additional hardware (e.g. nuts).  Such a modification would be an engineering design choice to one of ordinary skill in the art producing expected and predictable results.    


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Wright et al (US Patent Application Publication 2007/0246299).

Coffin discloses the temporary safety post significantly as claimed, but does not disclose wherein the rail supports are loops that extend from the upright structural element and receive end portions of the temporary lateral guardrails in an overlapping arrangement, and wherein a bottom one of the rail supports holds a bottom one of the temporary lateral guardrails, a top one of the rail supports holds a top one of the temporary lateral guardrails, and an intermediate one of the rail supports holds an intermediate one of the temporary lateral guardrails.
Wright et al disclose a similar temporary safety post having looped rail supports (12) that extend from an upright structural element (2) and receive end portions of temporary lateral guardrails (34 or 36) in an overlapping arrangement, and wherein a bottom one of the rail supports holds a bottom one of the temporary lateral guardrails, a top one of the rail supports holds a top one of the temporary lateral guardrails, and an intermediate one of the rail supports holds an intermediate one of the temporary lateral guardrails (Fig 3) such that multiple rails can be inserted and contained within the rail supports and can be further secured by transverse fasteners.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rail holders of Coffin to be loops as taught by Wright et al to more securely hold the rails in place. 



Conclusion
The prior art made of record and not relied upon, such as Franks, Powell, Allenbaugh and Baca et al disclose similar temporary guardrails, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/17/2022